Exhibit (a)(1)(A) EMPIRE STATE REALTY OP, L.P. OFFER TO EXCHANGE PRIVATE PERPETUAL PREFERRED OPERATING PARTNERSHIP UNITSFORSERIES ES OPERATING PARTNERSHIP UNITSSERIES 60 OPERATING PARTNERSHIP UNITSSERIES CUSIP No. Preferred UnitsOffered Series ES OP Units (NYSE Arca: ESBA) 292102100 One unit per OP Unit Series 60 OP Units (NYSE Arca: OGCP) 292102209 One unit per OP Unit Series nits (NYSE Arca: FISK) 292102308 One unit per OP Unit Series PR OP Units  One unit per OP Unit THE OFFER AND WITHDRAWAL RIGHTS EXPIREAT MIDNIGHT, NEW YORK CITY TIME, ON JUNE 26, 2014WE MAY EXTEND THE OFFER PERIOD AND WITHDRAWAL PERIOD AT ANY TIME Empire State Realty OP, L.P. (the Company, our, we or us) is offering to exchange newly-issued Private Perpetual Preferred Operating Partnership Units (Preferred Units) for units of the Companys outstanding common operating partnership units. Specifically, we are offering to exchange our Preferred Units, upon the terms and subject to the conditions set forth in this Offer to Exchange and in the related letters of transmittal (the Exchange Offer), for units of our outstanding (i) Series ES operating partnership units (Series ES OP Units), (ii) Series 60 operating partnership units (Series 60 OP Units), (iii) Series 250 operating partnership units (Series nits), and (iv) Series PR operating partnership units (Series PR OP Units and, together with Series ES OP Units, Series 60 OP Units and Series nits, the OP Units). We are offering to acquire OP Units on a one-for-one basis in exchange for an equal number of Preferred Units. Each Preferred Unit will have a liquidation preference of $16.62, which was the closing price of the ClassA common stock of our general partner, Empire State Realty Trust, Inc. (ESRT), on the New York Stock Exchange on May 23, 2014. We are offering to exchange a maximum of 15,000,000 Preferred Units in the Exchange Offer, meaning that we are offering to acquire a total of 15,000,nits, or approximately 10.0% of the total number of outstanding OP Units. An exchange of OP Units for Preferred Units in this Exchange Offer would increase the annual distribution for tendering holders from the current $0.34 per unit to $0.60 per unit, an increase of over 75%. For example, the current distribution rate on 10,nits is $3,400.00 per annum. A holder who exchanges 10,nits in the Exchange Offer would receive 10,000 Preferred Units, which would be entitled to distributions at a rate of $6,000.00 per annum. Preferred Units will rank senior to OP Units and to ESRT ClassA and ClassB common stock for purposes of distributions and upon liquidation. We believe that the exchange of OP Units for Preferred Units in the Exchange Offer will not cause a holder to recognize gain for U.S. federal income tax purposes. Holders of OP Units who tender their OP Units in the Exchange Offer will still receive distributions for all periods during which they held the OP Units. The Exchange Offer is being made exclusively to existing holders of OP Units. We do not intend to make any public offering of Preferred Units. An exchange of OP Units for Preferred Units may not be suitable for you. Unlike OP Units, the Preferred Units will not be convertible or exchangeable into or for units of any other class or series, or redeemable for any securities of our general partner. By exchanging an OP Unit for a Preferred Unit in the Exchange Offer, a holder would be exchanging a variable yield equity security for a fixed yield preference security, and it is possible that distributions on OP Units will in the future equal or exceed distributions on the Preferred Units. In addition, we did not consider the current yield of preferred securities of any other public REIT when setting the distribution rate for the Preferred Units. Other preferred securities can be purchased at significantly higher dividend yields. We have been advised that none of the directors, officers, or affiliates of our general partner, including members of the Malkin family, will tender any of their OP Units in the Exchange Offer. If all conditions to the Exchange Offer are satisfied or waived, we will acquire OP Units on a pro rata basis from all tendering holders, disregarding fractions, according to the number of OP Units tendered by each holder. We currently anticipate the Exchange Offer closing date will occur on or before July 1, 2014, although the date is subject to change as described below. This Offer to Exchange is first being mailed to holders of the OP Units on or around May 28, 2014. The Information Agent for the Exchange Offer is: M AC K ENZIE P ARTNERS , I NC . 105 Madison AvenueNew York, New York 10016(212) 929-5500 (Call Collect)or
